 AQUA-AIR SYSTEMS,CORP.403Aqua-Air Systems,Corp.andShopmen's Local Un-ionNo.455, International Association of Bridge,Structural,andOrnamentalIronWorkers,AFL-CIO. Cases 29-CA-3662, 29-CA-3745, and29-CA-3728December 9, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn July 17, 1974, Administrative Law Judge Her-bert Silberman issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm therulings,findings, and conclu-sions of the Administrative Law Judge and to adopt hisrecommended Order.tions between the Company and the Union covering an ap-propriateunitof, employees for which the Union is thestatutory representative, and in the months of February andMarch 1974 subcontracting the work normally performed bythe employees in said collective-bargaining unit without firstnotifying the Union or offering to bargain with the Unionabout the subject; (2) on various dates between November 23,1973, and February 7, 1974, unlawfully discharging 10 em-ployees because they joined or assisted the Union; and (3)because of the foregoing and other conduct specified in thecomplaint, interfering with, coercing, and restraining its em-ployees in the exercise of the rights guaranteed in Section 7of the Act. Respondent filedan answerto the amended com-plaint denying generally that it had engaged in the allegedunfair labor practices and asserting affirmatively that it di-vested itself of its manufacturing operations because of eco-nomic necessity. A hearing in these proceedings was held onMay 14, 15, and 20, 1974, in Brooklyn, New York. The-reafter, a brief was filed with the Administrative Law Judgeon behalf of General Counsel.Upon the entire record in the case, and from my observa-tionof thewitnessesand their demeanor, I make the follow-ing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTORDERPursuant to Section 10(c) of the National Labor Re-lations Act,as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, Aqua-Air Systems, Corp., Long IslandCity,New York, its officers,agents,successors, andassigns, shall take the action set forth in the said recom-mended Order.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Administrative Law Judge: Upon acharge filed in each of the first two above-numbered cases anda charge and an amended charge filed in the third above-numbered case on December 5, 1973, January 30, February19, and March 20, 1974, respectively, by Shopmen's LocalUnion No. 455, International Association of Bridge, Struc-tural,and Ornamental Iron Workers, AFL-CIO, hereincalled the Union, an order consolidating the above-numberedcases and a consolidated amended complaint therein wasissued on March 29, 1974. The consolidated amended com-plaint, as further amended on April 30, 1974, and at thehearing, alleges that Aqua-Air Systems, Corp., herein re-ferred to as the Company or Respondent, has engaged in, andis engaging in, unfair labor practices within the meaning ofSection 8(a)(1), (3), and (5) of the Act by: (1) since February4, 1974, refusing to sign a written contract reflecting an agree-ment reached as a result of the collective-bargaining negotia-Respondent, a New York corporation, which maintains itsprincipal office and place of business in Queens, New York,during the times material hereto, has been engaged in themanufacture, sale, and distribution of trash compactors, anti-air pollution devices, and related products. During the calen-dar year 1973, the Company, pursuant to written agreements,sold to and installed for Empire Realty Company variousproducts for which the Company charged and was paid inexcess of $65,000. Empire Realty Company, which is engagedin the business of managing real estate, during the calendaryear 1973 had a gross income in excess of $2.5 million. I findthat the Companyisanemployer within the meaning ofSection 2(5) and (6) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is an organization which is governed by a con-stitution and bylaws, holds regular meetings, and elects offic-ers to manage its affairs. It has a membership of about 4,000employees and has collective-bargaining agreements with ap-proximately 200 business organizations. The Union dealswith employers concerning wages, rates of pay, and otherconditions of work. I find that the Union is a labor organiza-tion wits... the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn November 16, 1973, the Union sent a telegram to theCompany, advising that it represented a majority of the Com-pany's production and maintenance employees and request-ing a meeting for the purpose of discussing the terms andconditions of their employment. The Union's claim was based215 NLRB No. 76 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon eight authorization cards'which were signed onNovember 15, 1973, in the pres,:nce of company employeeLelisAlava. Alava advised a union representative on thenight of November 15 that he had obtained eight signaturesto authorization cards and on the night of November 16 hedelivered the cards to the Union, but after the telegram hadbeen sent to the Company. The Company then had fewerthan 15 employees in the unit described below. The Union,thus was designated as collective-bargaining representativeby a majority of the employees in the unit. The instigators ofthe organizational activity were company employees LelisAlava and Luigi Nargentino They initially contacted re-presentatives of the Union, obtained authorization cards fromthe Union, and successfully solicited a majority of the em-ployees in the unit to sign the cardsOn November 21, 1973, the Union filed a petition forCertification of Representative. Thereafter, an election washeld by the Board on January 11, 1974, at which nine ballotswere cast, of which six votes were for the petitioner and threeballots were challenged Accordingly, on January 21, 1974,a Certification of Representative was issued certifying theUnion as the statutory representative of the following unit:All production, maintenance, installation and servicingemployees employed by the Employer at its premiseslocated at 46-17 Vernon Boulevard, Long Island City,New York, excluding all other employees, including butnot limited to all office clerical employees, engineers,salesmen, professional employees, guards and supervi-sors as defined in the Act.On or about November 19, Union President WilliamColavito received a telephone call from Seymour Rubin, gen-eral manager and executive vice president of the Company,who stated that "we should be able to get together," and ameeting was arranged for November 27, 1973 At the meet-ing, Rubin repeated that there should be "no problem work-ing out the situation." He asked Colavito to draft a proposedcontract. Before the meeting concluded, Rubin introducedColavito to Company President Irving Cohen and with Co-hen's permission Rubin gave Colavito a list of the employeesin the unit together with their wage rates and job classifrca-t' Jns.On November 29, Colavito delivered to Rubin a draft of aproposed agreement. Rubin asked for time to review the in-strument. Although Colavito telephoned Rubin several timesthereafter, he was unable to speak with him until they met ata National Labor Relations Board hearing in December 1973in connection with the petition filed by the Union. Colavitoasked Rubin what had happened to the contract and Rubinreplied that the matter was out of his hands, that Mr. Cohenwas handling it. Colavito next spoke with Rubin on January11, 1974, after the election. Colavito r.sked when the Com-pany would take back the employees who had been laid offand Rubin replied that he did not believe they would returnbecause business was bad. Colavito asked when they couldbegin negotiations for a contract and Rubin suggested thatColavito speak with Cohen. Colavito was able to schedule ameetingwith Cohen for January 14. Rubin was asked by'Each of the cards authorizes and designates the Union to act as theexclusive agent and representative of the person signing the same for allpurposes of collective bargainingCohen to join him and Colavito in the meeting, during whichthere was discussion of some of the terms in the Union'scontract draft. The meeting concluded with the companyrepresentatives saying that they wanted more time to studythe Union's proposals. Some days later, after making severaltelephone calls, Colavito spoke with Rubin, who informedColavito that Rubin had been given full authority to negotiatea contract. They scheduled another meeting. At this meeting,Colavito and Rubin came to an understanding on a completecollective-bargaining agreement.Rubin asked Colavito todraft the agreement and another meeting was set for Febru-ary 4, 1974. On this date, Rubin raised some additional ques-tions, and the agreement which Colavito had drafted wasmodified in several respects. A copy of the instrument, asmodified and initialed by Colavito, was left with Rubin, whosaid he would get Cohen to sign it. Thereafter, Colavito spokewith Rubin several times about the execution of the agree-ment by the Company. During one of their conversations,Rubin stated that Cohen had agreed to the contract, that itwas okay, but because Cohen had been busy he had not hada chance tosignit.On February 25, 1974, Colavito wrote thefollowing letter to the Company:On February 4, 1974, we worked out a complete col-lective bargainingagreementcovering your productionand maintenance employees. A few days later your Ex-ecutive Vice President, Si Rubin, assured me that theterms of the agreement had been approved by Mr. Co-hen, the President of your Company, and that I wouldnow receive the executed copy.To date I have failed to hear from you. I would ap-preciate receiving, by return mail, the executed agree-ment, or advice as to the reason for your delay, so thatImay act accordingly.The Union never received a reply to this letter nor did itreceive a copy of the executedagreementfrom the Company.During the Company's fiscal year ended June 30, 1973, anduntil the date of the hearing, the Company sustained enor-mous financiallosses.Irving Cohen, its president, testifiedthat in March 1973 his partner who was in charge of produc-tion activities resigned and as a result the Company's manu-facturing operations deteriorated to a point where it becameuneconomical to continue them. Cohen decided to discon-tinue plant production and to contract for the manufactureof the products which the Company required. In August1973, Cohen began negotiations with Eugene Oktan and SolLefkowitz, who are the principals of Apex Fabricators, Inc.On November 7, 1973, the Company and the principals ofApex Fabricators reachedan agreementwhereby the Com-pany leased a substantial amount of its space and its equip-mentto Apex. The rent which Apex agreed to pay to theCompany was related to the amount of work which the Com-pany would give to Apex, but the agreement contains noprovision requiring the Company to give any work to Apex.The instrument reflecting the contract between the Companyand Apex was not executed until February 1974 and the leaseterm began on February 1, 1974.BeginningDecember 31, 1973, according to Cohen, theCompany began to phase out its manufacturing operations.As of the date of the hearing, the Company's entire comple-mentof employees had been reduced to four, which included AQUA-AIR SYSTEMS,CORP.405its president. It no longer is selling and installing its products,and it no longer is engaged in manufacturing. I find thatGeneral Counsel has failed to prove that the Company di-vested itself of its manufacturing operations for unlawful rea-sons and that the employees who were discharged afterDecember 31, 1973, were unlawfully terminated.Although I credit the uncontradicted testimony of IrvingCohen regarding the Company's financial position,' I findthat as a witness Cohen was evasive, argumentative, too gen-eral in his response to questions asked him, particularly oncross-examination, and unable or unwilling to give meaning-ful details where appropriately called for by the questionswhich were asked him. I consider that Cohen was an unrelia-ble witness.A. The Refusal To Bargain CollectivelyRespondent's defense appears to be that Rubin did nothave authority to negotiate a finalagreementwith the Unionand that any understanding reached by Rubin with the Unionrequired the approval of Cohen before the Company wouldbecome party to a collective-bargainingagreement. Thus,Seymour Rubin testified that he reached an agreement withColavito on all the terms of a contract, that he presented thecontract to Cohen, and that it was up to Cohen to accept orreject the contract or advise as to any changes he wished tomake. On the other hand, Colavito testified thatin late Janu-ary 1974 Rubin had informed him that Rubin had been givenfull authority to negotiatean agreement.I credit Colavito.Accordingly, I find that on February 4, 1974, Seymour Ru-bin, general managerand executive vice president of theCompany, had eitheractualor apparent authority to enterinto a collective-bargaining agreementwith the Union andthat on that day he reachedan understandingwith UnionPresident Colavito on all the terms and conditions of a collec-tive-bargainingagreement.I further find that the Companyhas breached its statutory duty to execute a written contractincorporating the agreement reached between the Union andthe Company, as requested by the Union, and thereby vi-olated Section 8(a)(5) of the Act.Ifind that by November 7, 1973, the Company hadreached a decision to subcontract its manufacturing opera-tions.However, as of November 27, 1973, when negotiationsbetween the Company and the Union commenced, the Com-pany had not yet then effectuated its decision. It thereforewas under an obligation to notify the Union of its decisionand to give the Union an opportunity to bargain with theCompany about the effects of the decision on the employeesin the unit represented by the Union. The Company's failureto fulfill this obligation constitutes a further violation of Sec-tion 8(a)(5) of the Act.B.The Dischargesganizationaldrive and for the solicitation of authorizationcards from a majority of the employees in the unit latercertified by the Board.Alava was hired on October 16, 1970, as a welder and atthe time of his discharge he was the most senior of all em-ployees in the Company's shop. Alava testified without con-tradiction that he had never been reprimanded with respectto his work. Furthermore, in July 1973, only 4 months beforehis termination, he received an increase in his wages. Com-pany President Cohen, when questioned as to whether hegave Alava araise inJuly 1973, testified, "Yes, I sure did. Thebest man I had, in my opinion." Alava was notified of histerminationby Joseph Perretti, the Company's plantsuperintendent.' Perretti informed Alava that he (Perretti)was sorry, that it was not his doing, but that of the bosses.On the same day, Luigi Nargentino was discharged. Nar-gentinotestified that Perretti notified him of his dischargeand, when he asked Perretti why he was being fired, the lattersaid that "possibly we were being fired because we had goneto the union."Roy L. Smith testified that on the day Alava and Nargen-tino were discharged his supervisor, Irving Weiss, told himthat one man had been fired for joining the Union and itwould be best for Smith not to be seen with him-he was thenacross the street talking to other fellows. Weiss further cau-tioned Smith, "[Y]ou have a wife and kids and if you wantto work, stay away from him." The individual Weiss wasreferring to was Alava. I credit Smith's testimony despiteWeiss' denial.James Sweeney testified that towards the end of November1973 Pettetti asked him how he felt about the Union andwhether hewas goingto vote for the Union in the forthcom-ing election. Sweeney further testified that Perretti also saidthat Rubin was annoyed because the men had brought in theUnion without first speaking with him and that Rubin wouldhave discussed it with a shop committee and in the lattercircumstance the employees would not have to pay dues tothe Union. I find that the questioning of Sweeney as to Swee-ney's attitude towards the Union and his voting intentions, incontext of Perretti's statement that Rubin was annoyed be-causethe men had brought in the Union and the dischargeson November 23 of the two employees who initiated theorganizational activities, constitutes unlawful interrogationin violation of Section 8(a)(1). I do not agree with GeneralCounsel that Perretti's remark that Rubin would have en-tered into discussions with an employee-sponsored commit-tee constitutes a separate violation of Section8(a)(1).Respondent's defense to the discharges, as expressed by itspresident, Irving Cohen, was that because of the financialsetbacks the Company had suffered in 1973, which continuedto the date of the hearing, it was necessary for the Companydrastically to curtail its personnel complement and to discon-tinue its production operations. The Company began to phaseOn November 23, 1973, exactly 1 week after the Union sentthe Company its telegram demanding recognition, the Com-pany discharged Lelis Alava and Luigi Nargentino, the twoemployees who were responsible for the initiation of the or-2 In regard to the Company's financial position, Cohen's testimony wascorroborated by the testimony of the Company's auditor, Marvin Rosen-baum.3Respondent denied in its answer that Plant Superintendent Joseph Per-retti and Field Service Manager Irving Weiss were supervisors within themeaning of the Act. Testimony was offered concerning their duties andauthority over other employees which points to the fact that they hadauthority that meets the definition of supervisor. In addition, CompanyPresident Irving Cohen testified, "On occasion they were authorized thatif a man didn't measure up for any reason . . . they had the right to dis-charge him, yes." Accordingly, I find that Perretti and Weiss during thetimes material hereto were supervisors within the meaning of the Act. 406DECISIONSOF NATIONALLABOR RELATIONS BOARDout its manufacturing operations on or about December 31,1973.However,Alava and Nargentino were discharged onNovember 23,1973, more than a month earlier.,Although there is no,evidence in the record that Cohen,Rubin,Weiss, or Perretti,ever spoke to Alava or Nargentinoabout alleged poor production on their part,according toCohen they were selected to be laid off because they weresuspected of having done poor work. Cohen explained that inthe summer of 1973 a machine which had been manufacturedby the Company was returned because it was ripped apart atthe welds. When he inquired what had happened,Cohen wasinformed that the trouble was due to defective welding andat the time the only welders were Alava and Nargentino.Then,according to Cohen,"[He] said, 'if we don't have anywork left,those are the two to go."' Cohen further testifiedthat he also had to send out crews to reweld other pieces ofequipment which had been installed and that it had beenreported to him that"Alava and Nargentino had somethingto do with it."Cohen explained,"Well, quite frankly, I didnot conduct an investigation because I was so fed up with theproduction problems, I was having,with quality controls, Ijust decided I'm closing it down,these two-the first blameis here,these two go now." According to Cohen,as he wasplanning to eliminate the production operations in any event,he did not"care about investigating"whether his decision toterminate Alava and Nargentino was justified.Cohen added,"Personally,I think he's [Alava]a great guy. I'd give him areference-I'd give both of them a reference."Cohen alsoexplained that he had complaints about 60 to 70 percent ofthe equipment on which Alava and Nargentino had worked.I have found that General Counsel has failed to prove thatthe Company's decision to discontinue its manufacturing op-erations and to reduce its work force was discriminatorilymotivatedHowever,according to Company President Co-hen, it was not until on or about December31, 1973,that theCompany began cutting back on its production operations,more than a month after Alava and Nargentino were dis-charged.Also, Cohen offered no satisfactory reason for theselection of Alava and Nargentino as the first employees tobe terminated. Alava was the most senior employee and Co-hen specifically testified that he was"the best man I had, inmy opinion." Cohen testified that he selected Alava and Nar-gentino for discharge in November because their welding was"alleged"to have been defective.First, it is noted that Cohendid not testify that he had personal knowledge of any defec-tive work produced by them.Second,Cohen's testimony indi-cates that he began to receive complaints about their defectivewelding in the summer of 1973,nevertheless in July 1973,despite the Company's adverse economic situation, Alavawas given a raise.I do not credit Cohen's uncorroboratedtestimony concerning the alleged complaints he receivedabout the work of Alava and Nargentino.While the uncontradicted testimony of Nargentino thatPlant Superintendent Perretti had informed him that he andAlava possibly were being fired because they had gone to theUnion does not necessarily prove that that was the reason fortheir discharges,itdoes establish that the Company wasaware that Alava and Nargentino were responsible for theUnion having successfully organized the Company's produc-tion and maintenance employees.'Based on the facts thatthe Company advanced no credible explanation as to whyAlava and Nargentino were selected for termination onNovember23, 1973,that the Company acquired timelyknowledge that they were responsible for the organization ofits employees,that they were considered good employees andAlava,in particular,was considered by Cohen to be "the bestman I had,"and that Alava was the most senior employee inthe shop,I conclude that Alava and Nargentino were selectedfor discharge on November23, 1973,because of their unionactivities.Ifurther find that the Company discriminatedagainst them to discourage membership in the Union, andthereby violated Section 8(a)(3) of the Act,and by such con-duct also interfered with,restrained,and coerced its em-ployees in the exercise of their organizational rights guaran-teed by Section7 of theAct and thereby violated Section8(a)(1) of the Act.I also find that Weiss'warning to Smith to stay away fromAlava,who had been fired for joining the Union,if Smithwanted to continue to work for the Company constitutesfurther infringement on employees'statutory rights andthereby also violated Section 8(a)(1) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Company set forth in section III,above, occurring in connection with its operations describedin section I, above,have a close,intimate, and substantialrelationship to trade, traffic, and commerce among the se-veral States and tend to lead tolabor disputes burdening andobstructing commerce and the free flow of commerce.V THE REMEDYHaving found that the Company has engaged in unfairlabor practices,I shall recommend that it cease and desisttherefrom and that it take certain affirmative action designedto effectuate the policies of the Act.Having found that Respondent unlawfully discharged itsemployees, Lelis Alava and Luigi Nargentino, on November23, 1973,I shall recommend that Respondent offer to eachof them immediate and full reinstatement to his former jobor, if that job no longer exists, to a substantially equivalentposition, without prejudice to his seniority and other rightsand privileges,and make him whole for any loss of earningshe may have suffered by reason of the discrimination againsthim by payment to him of a sum of money equal to that whichhe normally would have earned from the aforesaid date of histermination to the date of Respondent's offer of reinstate-ment,less his net earnings during such period.The backpayprovided for herein shall be computed on the basis of calendarquarters, in accordance with the method prescribed inF WWoolworth Company,90 NLRB 289 (1950).Interest at therate of 6 percent per annum shall be added to such net back-pay and shall be computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716 (1962).Perretti's knowledge is imputed to the Company Furthermore, it isnoted that neither Cohen, Ruben, nor Weiss,who were witnesses for theRespondent,denied that he had acquired timely knowledge of the unionactivities of Alava and Nargentino AQUA-AIR SYSTEMS,CORP.407I have found that the Company has failed to bargain collec-tively in good faith with the Union as the representative, dulycertified by the Board, of the appropriate collective-bargain-ing unitof employees herein defined in that the Companysubcontracted work normally done by the employees in thesaid appropriate collective-bargainingunit without giving theUnion an opportunity to negotiate with the Company regard-ing the effects of such subcontracting upon the employees itrepresented, and on February 4, 1974, the Company and theUnion reachedan agreementwith respect to the terms andconditions of employment for the employees in the unit repre-sented by the Union and the Company thereafter has failedand refused to execute the written contract incorporating theterms of theagreement.Respondent's failure to implementthe agreement it reached with the Union by its unlawfulrefusal to execute the contract prevented the achievement ofany measureof practical successin its bargainingrelationshipwith the Union. Accordingly,it isnecessary, in order toeffectuate the purposes of the Act, to recommend an orderrequiring the Company to take such appropriate remedialaction aswill promote the accomplishment of the objective.The copy of the contract in evidence in this case as GeneralCounsel's Exhibit 8 correctly reflects the agreement betweenthe Company and the Union. Consistent with Board prece-dent, I shall recommend that, upon request of the Union, theRespondent sign the contract and deliver an executed copythereof to the Union, and that, in accordance with its terms,saidcontract shall be retroactively effective from December1, 1973. Due to the lapse of time and changes in circum-stances,the Union may desire to bargain for anew agreementimmediately rather than be bound by the terms of the agree-ment reached on February 4, 1974. Accordingly, I shallrecommend that, if no request to sign the contract is made bythe Union, the Respondent, upon request of the Union, shallbargaincollectively with it as the exclusive representative ofthe employees in the appropriateunit and, if an understand-ing isreached, embody such understandingin a signed agree-ment.In order to fully remedy the violations of the Act arisingfrom Respondent's refusal to execute and implement theagreementreached on February 4, 1974, I shall also recom-mend that, if Respondent is requested by the Union to exe-cute the contract, Respondent shall make the employeeswhole for any losses they may have suffered by reason ofRespondent's unlawful refusal to execute the contract. Afailure to provide for the foregoing, retroactive to December1,1973, would enable the Respondent to benefit from itsunfair labor practices. Any backpay which shall be due toemployees pursuant hereto shall be computed in accordancewith the formula set forth inF W. Woolworth Company,supra,and shall bear interest as prescribed inIsis Plumbing& Heating Co., supra.Furthermore, to insure that the employees in the appropri-ate collective-bargaining unit will have the opportunity toenjoy the full benefits that may be derived from their selectionof a bargainingagentas contemplated by the Act, I recom-mend that the initial year of certification be deemed to beginon the date that the Company commences to bargain in goodfaith with the Union as the recognizedbargainingrepresenta-tive for the employees in the appropriateunit.SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229 (1962),enfd. 328 F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964).Respondent's unlawful discharge of Lelis Alava and LuigiNargentino and Respondent's other unfair labor practices goto the very heart of the Act and reflect a failure and refusalto accept the procedures of collective bargaining contem-plated by the Act and a purpose to defeat self-organizationof employees. The unfair labor practices committed by Re-spondent are potentially related to other unfair labor prac-tices proscribed by the Act, and the danger of their commis-sion in the future is to be anticipated from Respondent'sconduct in the past. The preventive purposes of the Act willbe thwarted unless the recommended Order therein is coex-tensive with the threat. Accordingly, in order to make effec-tive the interdependent guarantees of Section 7 and thus ef-fectuate the policies of the Act, an order requiringRespondent to cease and desist from in any manner infringingupon the rights of employees guaranteed in the Act is deemednecessary.N.L.R.B. v. Express Publishing Company,312 U.S.426 (1941);N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532(C.A. 4, 1941).Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.By failing and refusing, since February 4, 1974, to exe-cute the written contract embodying the terms of the agree-ment reached by the Respondent and the Union with respectto wages, hours of employment, and other conditions of em-ployment for the employees in the appropriatebargainingunit described below, and since February and March 1974 byfailing to give the Union an opportunity to bargain about, andwith respect to the effects of, the Company's decision tosubcontract work formerly done by the employees in theappropriate bargaining unit, Respondent has engaged in, andis engaging in, unfair labor practices within the meaning ofSection 8(a)(5) of the Act. The appropriate collective-bar-gaining unitiscomposed of all production,maintenance,installation and servicing employees of Respondent, em-ployed at its Long Island City, New York, plant, exclusive ofall other employees, including but not limited to all officeclerical employees, engineers, salesmen, professional em-ployees, guards, and all supervisors as defined in Section2(11) of the Act.2.By discriminatorily discharging Lelis Alava and LuigiNargentino on November 23, 1973, thereby discouragingmembership in the Union, Respondent has engaged in, andis engaging in, unfair labor practices within the meaning ofSection 8(a)(3) of the Act.3.By reason of the foregoing conduct and by reason ofRespondent's threat to an employee that he might be dis-charged should he associate with another employee who wasknown to the Company to be active in the Union and bycoercively interrogating an employee concerning his sympa-thies for the Union and his voting intentions in a Boardelection, Respondent has interfered with, restrained, and co-erced employees in the exercise of the rights guaranteed themin Section 7 of the Act and thereby has engaged in, and is 408DECISIONSOF NATIONALLABOR RELATIONS BOARDengagingin,unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaningof Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in these proceedings andpursuant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDERSRespondent, Aqua-Air Systems, Corp., Long Island City,New York, its officers, agents, successors,and assigns, shall:1Cease and desist from:(a) Refusing, if requested to do so by the Union, to sign thecontract reached with the Union on February 4, 1974.(b)Failing and refusing to bargain collectively with theUnion about the effects of any decision the Company hasmadeor may make to subcontract work normally performedby the employees in the above-described collective-bargainingunit.(c)Discharging or otherwise discriminatingagainst em-ployees in regard to their hire, tenure of employment, or otherterms or conditions of their employment in order to discour-age membership in Shopmen's Local Union No. 455, Interna-tionalAssociation of Bridge, Structural, and OrnamentalIronWorkers, AFL-CIO, or any other labor organization.(d) Threatening employees with discharge or other repris-als for associating with persons who are known to be mem-bers of, to support, or to favor the Union, or any other labororganization.(e)Coercively interrogating employees about their unionmembership or sympathies, or their voting intentions in anyBoard-conducted election.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed themin Section 7 of the Act.2.Take the following affirmative action, which is deemednecessary to effectuate the policies of the Act(a) Upon request of the Union, forthwith execute the con-tract described in the section of this Decision entitled "TheRemedy" and deliver an executed copy thereof to the Union;however, if no request to execute the contract is made, uponrequest of the Union, bargain collectively with it as the exclu-sive representative of employees in the unit described aboveand, if an agreement is reached, execute a written contractincorporating the terms of'the agreement.(b) Upon request of the Union that the aforesaid contractbe executed, give effect, retroactive to December 1, 1973, tothe terms of said contract, including but not limited to theprovisions relating to wages and other benefits, and makewhole the employees, in the manner set forth in the sectionof this Decision entitled "The Remedy," for any losses suf-5 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposesfered by them by reason of Respondent's refusal to executethe contract.(c)Offer to Lelis Alava and Luigi Nargentino immediateand full reinstatement to their former positions or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority and other rights and privi-leges and make each of them whole for any loss of earningshe may have suffered by reason of Respondent's unlawfuldiscrimination against him in the manner set forth in thesection of this Decision entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order(e) Post at its place of business in Long Island City, NewYork, copies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by the RegionalDirector for Region 29, after being duly signed by Respon-dent's representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial(t)Notify the Regional Director for Region 29, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations in the complaintof violations of Section 8(a)(1) and (3) be dismissed exceptinsofar as specific findings of violations of those sections havebeen made above.6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, if requested by Shopmen's Local Union No.455, International Association of Bridge, Structural, andOrnamental Iron Workers, AFL-CIO, sign the agree-ment we reached with said Union on February 4, 1974,effective from December 1, 1973, and WE WILL give re-troactive effect to all the terms of said contract, includ-ing but not limited to the provisions relating to wagesand other benefits, and WE WILL make whole employeesfor any losses suffered by reason of our refusal to executesaid contract. If no such request is made, WE WILL, uponrequest, bargain collectively with the Union as the exclu-sive bargaining representative of the employees in thefollowing unit: AQUA-AIR SYSTEMS, CORP.All production,maintenance,installation and servic-ing employees employed at our Long Island City, NewYork,plant,excluding all other employees,includingbut not limited to all office clerical employees, engi-neers,salesmen,professional employees,guards andall supervisors as defined in Section2(11) of the Act.WE WILL NOT failor refuse to bargain collectivelywith the above-named Union about the effects of anydecision wehavemade or may make to subcontractwork normally performed by the employees in theabove-described unit.WE WILL NOTdischarge or otherwise discriminateagainst any employees in regard to their hire,tenure ofemployment,or any term of condition of their employ-ment in order to discourage membership in the above-named Union,or any other labor organization.WE WILLNOT threaten employees with discharge orother reprisals for associating with any persons knownto be members,or supporters,of the above- namedUnion,or any other labor organization.409WE WILL NOTcoercively question employees con-cerning their membership in or sympathies for theabove-named Union, or any other labor organization, ortheir voting intentions in any election conducted by theNational Labor Relations Board.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise of theright to self- organization,to form,join, or assist labororganizations,to bargain collectively through represen-tatives of their own choosing,and to engage in any otherconcerted activities for the purpose of collective bargain-ing or other mutual aid or protection,or to refrain fromany or all such activities.WE WILLoffer Lelis Alava and Luigi Nargention im-mediate and full reinstatement to their former jobs or, ifsuch jobs, no longer exist,to substantially equivalentpositions, without prejudice to their seniority and otherrights and privileges and WE WILL make them whole forany loss of earnings they may have suffered by reason ofour unlawful discrimination against them.AQUA-AIR SYSTEMS, CORP.6In the eventthat theBoard'sOrder is enforcedby a Judgment of aUnited States Court of Appeals, the words in thenotice reading"Posted byOrder ofthe NationalLaborRelations Board"shall read "Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcingan Orderof the National LaborRelations Board."